DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed April 14, 2021, which has been placed of record and entered in the file.
Status of the claims:
Claims 19-37 are pending.
Claims 1-18 are canceled.
Claim 19 is currently amended.
Claims 22-37 are new.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted.

Priority
Applicant has maintained the priority claim to U.S. Application No. 62/866,208, filed June 25, 2019.  Applicant has deleted the priority claims to U.S. Application Nos. 62/807,310; 62/807,319; and 62/807,309, all filed February 19, 2019.  



Specification
The objections to the specification have been overcome by the amendments to the specification, and are hereby withdrawn. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification lacks antecedent basis for the claim terminology “locking spring” of claim 29.

Drawings
The amendments to the drawings are acceptable. 

Claim Objections
Claims 22-36 are objected to because of the following informalities: 
In claim 22, line 7, “a said starting position” appears to be a typographical error that should be changed to –said starting position--.  Appropriate correction is required.
	Claims 23-36 are objected to as depending from an objected to independent claim.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
when said cartridge assembly is seated”) that may or may not ever happen.  The claim is further ambiguous as it is unclear whether or not applicant is attempting to claim the combination of a retainer, a surgical staple cartridge and a surgical stapling device, or the subcombination of a retainer and a surgical stapling cartridge, or the subcombination of a retainer.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  
In claim 21, the boundaries of the functional language “configured to move the first lockout arm out of retaining engagement with the first lateral side of the firing member when said cartridge assembly is seated in the surgical stapling device” and “configured to move the second lockout arm out of retaining engagement with the second lateral side of the firing member when said cartridge assembly is seated in the surgical stapling device” are unclear for the same reasons above.  Further, the structure of the claimed device cannot be determined since the claim recites events (“when said cartridge assembly is seated”) that may or may not ever happen.
In claim 37, the boundaries of the functional language “configured to be removably mounted to the surgical staple cartridge such that said retainer covers at least a portion of a deck surface of the staple cartridge that comprises a plurality of staple pockets therein” are unclear because the recited function does not follow from the structure recited in the claim.    It is not clear what structure of the retainer body allows the retainer body to be removably mounted to the surgical staple cartridge.  It is unclear whether the function requires some other structure or is a result of operating the retainer in a 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenfels et al. (US Patent No. 9,402,629).
With respect to claim 19, Ehrenfels et al. disclose a retainer (shipping wedge 30) configured for use with a surgical staple cartridge 16, 18 including a cartridge body including a longitudinal slot 34, a deck surface, a plurality of staple pockets and staples, and a sled 36, 38 that is configured for use with a surgical stapling device 10 having a laterally movable lockout arm 52, 52e, 52f that engages a firing member (cam bar 40) to prevent distal movement of the firing member (figures 5 and 7; paragraph [120]).  As shown in figures 2 and 3, the retainer 30 includes a retainer body configured to be removably mounted to the cartridge to form a cartridge assembly configured to be removably seated in the surgical 
With respect to claim 20, Ehrenfels et al. disclose a retainer 30 having a keel member (post 30b) protruding from the retainer body and that is received in the longitudinal slot 18c, 34 of the cartridge 16, 18 (paragraph (117), figure 3).  
With respect to claim 21, Ehrenfels et al. disclose a first lockout arm 52f on a first side of the firing member 40 and a second lockout arm 52f on a second side of the firing member 40 (figure 5), and a retainer 30 including a first proximally extending key ramp 30a and a second proximally extending key ramp 30a.  See figure 3.  The first and second proximally extending key ramps are considered to be capable of moving respective lockout arms 52f out of engagement with the firing member 40, since when the cartridge assembly and retainer are seated in the stapling device and after the jaws are closed, the lockout arms 52f are moved out of engagement with the firing member. 
With respect to claim 37, Ehrenfels et al. disclose a retainer (shipping wedge 30) configured for use with a surgical staple cartridge 16, 18 , the retainer comprising a retainer body (fig. 2) configured to be removably mounted to the surgical staple cartridge such that the retainer body covers at least a portion of a deck surface of the staple cartridge that comprises a plurality of staple pockets therein, and an authentication key (abutment 30a) protruding from a proximal end of said retainer body, wherein said authentication key is configured to laterally move a first lockout arm out of retaining engagement with a firing member (cam bar 40, figures 5 and 7; paragraph [120]) of a stapling device 10 in which the staple cartridge is seated.  As shown in figures 2 and 3, the retainer 30 includes a retainer body .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (US Patent Publ. No. 2018/0168622) in view of Valentine et al. (EP 2,954,854).  
With respect to claim 22, Shelton et al. disclose a surgical stapling assembly 10 comprising a first jaw and a second jaw movable relative to the first jaw (figure 2; paragraph [0365]), a firing member 1660 (figure 11) movable between a starting position and an ending position within the first jaw, a first lockout 1650 comprising at least one lockout arm 1654 configured to releasably retain the firing member in a starting position (figures 18-19; paragraph [0390]), a surgical staple cartridge 1100 comprising a cartridge body 1111 configured to be seated in the first jaw, the cartridge body defining a deck surface 1115, a plurality of staples removably stored in corresponding staple pockets 1116 in the cartridge body, each staple pocket comprising a corresponding staple pocket opening in the deck surface, and a retainer (wedge shaped cams 1122; paragraph [0392]; figures 18-19) removably mounted to the cartridge body, wherein the retainer comprises an authentication key (unlocking feature 1126) that is configured to defeat the first lockout by moving the lockout arm 1654 out of retaining engagement with the firing member to permit the firing member to advance distally from the starting 
As shown in figs. 10 and 15-19 and as described in paragraphs [0387] and [0392], Shelton et al. disclose a cartridge having a deck surface 1115 that is on the top of the cartridge, and this top deck surface 1115 extends downwardly forming slots through which the retainer (wedge shaped cams 1112) passes.  Therefore, the downwardly extending surface is considered to be part (a portion) of the deck surface, and since the retainer is adjacent to and covering the downwardly extending surface, the retainer is considered to cover at least a portion of the deck surface.    
However, insofar as Shelton et al. could be considered to fail to disclose that the retainer covers at least a portion of the deck surface, Valentine et al. disclose a surgical stapling assembly including a staple cartridge 140 and a retainer (shipping wedge, figs. 33, 34, and 36) that covers at least a portion of the deck surface.  The retainer protects the staple cartridge from contamination and from lost staples when covering the deck surface, and exposes the staple pockets for use when the retainer is removed from the staple cartridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling assembly of Shelton et al. to include the retainer as taught by Valentine et al., to protect the staple cartridge from contamination and from lost staples when covering the deck surface, and to expose the staple pockets for use when the retainer is removed from the staple cartridge. 
With respect to claim 23, Shelton et al. fail to disclose a retainer that prevents staples from falling out of the staple pockets.
Valentine et al. disclose a retainer (shipping wedge, figs. 33, 34, 36) that covers the top of the cartridge including the staple pockets and the staples therein during shipping and before operating the stapler, and is therefore considered to prevent staples from falling out of the staple pockets.  

With respect to claim 24, Shelton et al. disclose a second lockout configured to releasably retain the firing member in the starting position, and a staple camming member (sled assembly 1120) movable between an unfired position and a fired position, and wherein the staple camming member is configured to defeat the second lockout when the cartridge body is seated in the first jaw and the staple camming member is in the unfired position (paragraph [0388]; US Patent Appl. Publ. No. 2016/0367247 paragraph [0266] and figure 18, incorporated by reference in its entirety in paragraph [0388] of the present application).  
With respect to claim 25, Shelton et al. disclose that the first lockout 1650 is proximal to the second lockout (at hook feature 1665 in figure 16).
With respect to claim 26, Shelton et al. disclose that the authentication key 1126 is proximal to the cartridge body 1111 (figures 15 and 18) when the retainer 1122 is mounted in the cartridge body.
With respect to claims 27 and 28, Shelton et al. disclose the at least one lockout arm comprising a first lockout arm 1654 engaging a first side of the firing member and a second lockout arm engaging a second side of the firing member (paragraph [0391], figures 18-19), and the authentication key moving the first and second lockout arms out of engagement with the sides of the firing member.
With respect to claim 29, Shelton et al. disclose the second lockout comprising a locking spring (locking band 986 of the biasing member 984, US Patent Appl. Publ. No. 2016/0367247) configured to bias the firing member into an abutment portion 307 on the jaw when the firing member is in the starting position (US Patent Appl. Publ. No. 2016/0367247 paragraph [0266] and figure 18). 

With respect to claim 31, Shelton et al. disclose that the staple camming member (sled assembly 1120) is configured to move the firing member from the locked position to the unlocked position when the staple camming member is in the unfired position (US Patent Appl. Publ. No. 2016/0367247 paragraph [0266] and figures 18 and 19). 
With respect to claim 32, Shelton et al. disclose that the lockout arms move in a first plane (the plane of figures 18-19) between an engaged position where said at least one lockout arm releasably retains said firing member in said starting position and a disengaged position where said at least one lockout arm is moved out of retaining engagement with said firing member to permit said firing member to be advanced distally from said starting position, wherein said firing member is movable in a second plane (the plane of figures 15-17) between said locked position and said unlocked position, and wherein said first plane is orthogonal relative to said second plane (US Patent Appl. Publ. No. 2016/0367247 paragraph [0266] and figure 18).   
With respect to claim 33, Shelton et al. disclose that the first lockout 1650 is proximal to the staple camming member 1120 when the sled is in the unfired position (figure 15). 
With respect to claim 34, Shelton et al. disclose that the first and second lockout arms 1654 releasably engage first and second pins 1680 protruding from the sides of the firing member (figure 19).  
With respect to claim 35, Shelton et al. disclose the first jaw comprising a frame (channel 1102) configured to receive the staple cartridge, and wherein the first lockout is supported within the frame.    
.  

Response to Arguments
With respect to the rejection of claims 19-21 under 35 U.S.C. 112(b), Applicant’s arguments have been fully considered but they are not persuasive. 
Applicant argues that in claim 19 functional language is employed to define the claimed features of the retainer, and that an apparatus may be recited either structurally or functionally.
In response, the Examiner notes that while functional language may be employed in an apparatus claim, the entire claim including the functional language still must be clear and definite in accordance with 35 U.S.C. 112(b).  In this regard, “[a] functional limitation must be evaluated and considered, just like any other limitation of the claim, for what if fairly conveys to a person of ordinary skill in the pertinent art in the context in which it is used”; and notwithstanding permissible instances of the inclusion of functional language in a claim, ‘the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite’.  MPEP 2173.05(g).  
Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. These factors are examples of points to be considered when determining whether language is 
In claim 19, the boundaries of the functional language “is configured to laterally move the first lockout arm out of retaining engagement with the firing member when said cartridge assembly is seated in the surgical stapling device” are unclear because the recited function does not follow from the structure recited in the claim.  It is unclear whether the function requires some other structure or is a result of operating the retainer in a certain manner.  The language of claim 19 is ambiguous as there is not a clear cut indication of the scope of the subject matter covered by the claim; the language does not set forth well-defined boundaries of the invention; and a person of ordinary skill in the art would not know from the claim precisely what structure is encompassed by the claim. The claim does not adequately define the structural characteristics of the authentication key of the retainer in order to perform the recited function.    
With respect to the rejection of claims 19-21 under 35 U.S.C. 102(a)(1) as being anticipated by Ehrenfels et al., Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that the Ehrenfels et al. device operates in a manner such that the shipping wedge plays no role in moving the rocker, blocking surface, and downwardly extending leg out of engagement with the cam bar, and that thus Ehrenfels et al. does not include every element recited in the claim.  
However, Ehrenfels et al. disclose the retainer body 30 and the authentication key 30a.  Thus, the authentication key is fully capable of laterally moving the first lockout arm out of retaining engagement with the firing member when the cartridge assembly is seated in the surgical stapling device.  
structure as claimed and is thus capable of performing the functions.  Accordingly, Applicant’s arguments with respect to the manner of operation of the rocker, blocking surface, leg, and cam bar are inapposite here.  See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 I. and II.  
Apparatus claim 19 is not distinguished from the prior art of Ehrenfels et al. in terms of structure.  
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 20-21, and these rejections are still deemed proper. 
With respect to the rejection of claims 22-36 under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Valentine et al, Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues that Shelton et al. does not disclose that the wedge shaped cams 1122 of the sled assembly 1120 are removably attached to the cartridge.  
However, Shelton et al. disclose that the wedge shaped cams 1122 are separate and distinct from the body of the cartridge.  See particularly the exploded view of figure 10.  Figure 10 illustrates that 
Applicant further argues that Shelton et al. does not disclose that the retainer (sled assembly 1120) covers at least a portion of the deck surface, and that a combination of Shelton et al. and Valentine et al. would lack the claimed retainer and authentication key.  
However, as shown in figs. 10 and 15-19 and as described in paragraphs [0387] and [0392], Shelton et al. disclose a cartridge have a deck surface 1115 that is on the top of the cartridge, and this top deck surface 1115 extends downwardly forming slots through which the retainer (wedge shaped cams 1112) passes.  Therefore, the downwardly extending surface is considered to be part (a portion) of the deck surface, and since the retainer is adjacent to and covering the downwardly extending surface, the retainer is considered to cover at least a portion of the deck surface.    
However, insofar as Shelton et al. could be considered to fail to disclose that the retainer covers at least a portion of the deck surface, Valentine et al. disclose a surgical stapling assembly including a staple cartridge 140 and a retainer (shipping wedge, figs. 33, 34, and 36) that covers at least a portion of the deck surface.  The retainer protects the staple cartridge from contamination and from lost staples when covering the deck surface, and exposes the staple pockets for use when the retainer is removed from the staple cartridge.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling assembly of Shelton et al. to include the retainer as taught by Valentine et al., to protect the staple 
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 23-36, and these rejections are deemed proper. 
Applicant has submitted no specific arguments with respect to claim 37.  The arguments have been fully responded to above with respect to claim 19.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J. Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731